Detailed Action1
Election/Restriction
Claims 4, 11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of species C (fig. 5B) in the reply filed on October 28, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core part has adjacent to its end surface a skirt section protruding from an outer surface of the core part and extending circumferentially around the core part, of claim 9, must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). The specification does not provide antecedent basis for the following limitation of claim 9: the core part has adjacent to its end surface a skirt section protruding from an outer surface of the core part and extending circumferentially around the core part.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, 12-13, and 15-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 19 recite the main body further comprises a lateral wall disposed at the second end and circumferentially extending around the main body. It is unclear how a portion of 
Claim 9 recites the core part has adjacent to its end surface a skirt section protruding from an outer surface of the core part and extending circumferentially around the core part. In light of the specification, it is unclear how the skirt section (element 52 of the disclosure) extends circumferentially around the core part. Only the main body 4 extends circumferentially around the core part 5, thus, it is unclear how the skirt section adjacent the end surface 51 of the core part 5 extends around the core part.
Claim 20 recites the work pieces comprises three or more work pieces arranged in a direction from the first end to the second end of the main body, and two of the work pieces close to the second end are not penetrated through by the rivet after the work pieces are riveted by the rivet. The term “close” is unclear because this is a subjective term. 
Claims 2-3, 5-8, 10, 12-13, and 15-18 are rejected for depending form one of claims 1 and 9.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-6, 12, 16-17, and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3031564 (“Pietsch”).
Regarding claim 1, Pietsch discloses a rivet (rivet 2 illustrated in figs. 1-3) for operably riveting work pieces (work pieces 1 & 14 of fig. 2), the rivet comprising: a main body comprising a first end and (8) a second end (11) opposite to the first end (fig. 3A, para. [0030], wherein all , wherein the main body further comprises a lateral wall (26) disposed at the second end and circumferentially extending around the main body (fig. 3A, wherein wall 26 extends around portion 25 of the main body); and a core part (25) disposed at the second end of the main body and contained inside the lateral wall of the main body (fig. 3A), wherein the core part has an end surface (11) for pressing against at least an end surface of one of the work pieces when the rivet is being operated to rivet the work pieces (fig. 1A, para. [0029]), to allow materials of the work pieces flow outwardly of the core part (figs. 1A & 1B); wherein an accommodation space (24) is formed between the core part and the lateral wall of the main body (fig. 3A), and configured to, when the rivet is being operated to rivet the work pieces, accommodate the materials of the work pieces flowing into the space and deform outwardly at least a portion of the lateral wall of the main body (figs. 1A & 1B).
Regarding claim 2, Pietsch further discloses the main body and the core part is formed as a single part, or the main body and the core part are formed separately (fig. 3A, para. [0044], wherein the rivet is a one-piece rivet).
Regarding claim 3, Pietsch further discloses the accommodation space (24) comprises a gap between an inner surface of the lateral wall and an outer surface of the core part (fig. 3A).
Regarding claim 5, Pietsch further discloses the end surface of the core part protrudes over the second end of the main body, or the end surface of the core part is aligned with the second end of the main body, or the end surface of the core part is recessed into the second end of the main body (fig. 3A, wherein the end surface of the core part is aligned with the second end of the main body).
Regarding claim 6, Pietsch further discloses the core part extends from the second end to the first end of the main body (fig. 3A, wherein the core part is interpreted to include portion 23 located at the first end of the main body).
Regarding claim 12, Pietsch further discloses the lateral wall of the main body has an increasing inner diameter from the first end to the second end (fig. 3A).
Regarding claim 16, Pietsch further discloses the core part has a lateral cross section shaped as a circle, an ellipse, a diamond, a semicircle, a trapezoid, a rectangle or a triangle (fig. 3F, wherein the lateral cross section is a circle).
Regarding claim 17, Pietsch further discloses the core part has a lateral cross section that changes or does not change in its lengthwise direction (fig. 3A, wherein dimensions of the lateral cross section changes from the end surface towards the first end).
Regarding claim 19, Pietsch discloses a systematic structure comprising work pieces (elements 1 and 14) and a rivet (rivet 2 illustrated in figs. 1-3) for operably riveting work pieces (fig. 2), the rivet comprising: a main body comprising a first end and (11) a second end (8) opposite to the first end (fig. 3A, para. [0030]), wherein the main body further comprises a lateral wall (26) disposed at the second end and circumferentially extending around the main body (fig. 3A, wherein wall 26 extends around portion 23 of the main body); and a core part (23) disposed at the second end of the main body and contained inside the lateral wall of the main body (fig. 3A), wherein the core part has an end surface (8) for pressing against at least an end surface of one of the work pieces when the rivet is being operated to rivet the work pieces (fig. 1A, paras. [0020] & [0029], wherein each end 8 & 11 is symmetrical so that either end is configured to be pressed against work piece 1), to allow materials of the work pieces flow outwardly of the core part (figs. 1A & 1B); wherein an accommodation space (24) is formed between the core part and the lateral wall of the main body (fig. 3A), and configured to, when the rivet is being operated to rivet the work pieces, accommodate the materials of the work pieces flowing into the space and deform outwardly at least a portion of the lateral wall of the main body (figs. 1A & 1B, para. [0020], wherein each end 8 & 11 is symmetrical so that either end is configured to how a work piece flow into space 24 and deform the lateral wall 26).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to one of claims 1 and 19 above, and further in view of USPGPub No. 2017/0349220 (“Yamada”).
Regarding claim 7, Pietsch fails to teach the main body has an outer diameter at its first end greater than that at its second end. However, this would have been obvious in view of Yamada.
Similarly to Pietsch, Yamada teaches a rivet having a first end and a second end wherein the second end is configured to be joined to a work piece, and the first end is configured to be welded to another work piece. Yamada teaches the first end can have an annular flange 33 having a diameter greater than the rest of the rivet body (figs. 2-5, para. [0055]). This flange is configured to have a force applied thereto, and, then to be welded to a work piece (figs. 4-5, paras. [0070]-[0073]).
In this case, both Pietsch and Yamada teach a rivet wherein a first end is configured to have a force applied in order to allow a second end to join to a work piece, and, then, the first end is configured to be welded to a second work piece. Yamada teaches that it is predictable for this first end to have a diameter larger than the rest of the rivet. One of skill in the art will appreciate that a larger first end provides a greater area for the force to be applied thereto, 
Regarding claim 20, Pietsch fails to teach the work pieces comprises three or more work pieces arranged in a direction from the first end to the second end of the main body, and two of the work pieces close to the second end are not penetrated through by the rivet after the work pieces are riveted by the rivet. However, this would have been obvious in view of Yamada.
Similarly to Pietsch, Yamada teaches a rivet having a first end and a second end wherein the first end is configured to be joined to a work piece, and the second end is configured to be welded to another work piece (fig. 2, paras. [0054]-[0057]). Yamada teaches that the plate 12 welded to the second end comprises two plates 16 & 18 (fig. 2, paras. [0047] & [0066]).
In this case, both Pietsch and Yamada are directed to a rivet configured to attach two plates, wherein one plate is attached to a first end of the rivet and the other plate is welded to a second end of the rivet. Yamada teaches that it is predictable for the plate welded to the second end can comprise two plates. Thus, it would be obvious to modify Pietsch such that the plate welded to the second end of the rivet comprises two plates.
Given the above modification, after the first end of the rivet is joined to work piece 1 of Pietsch and the second work piece is positioned on the second end (fig. 1C of Pietsch), three plates are arranged in a direction from the first end to the second end, and, the plates are configured to be attached via the rivet such that two of the plates adjacent the second end are not penetrated by the rivet.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to claim 1 above, and further in view of USPGPub No. 2021/0162486 (“Trinick”).
Regarding claim 8, Pietsch fails to teach the core part has adjacent to its end surface a length where an outer diameter of the core part decreases from the end surface to the first end of the main body. However, this would have been obvious in view of Trinick.
Trinick is directed to a rivet having an end configured to be driven through a work piece (figs. 3A-3B, paras. [0001] & [0002]). Trinick teaches that a solid core portion of the rivet may comprise a chamfer that decreases the diameter of the rivet from the end 106 towards the first 
In this case, both Pietsch and Trinick are directed to rivets having an end, with a solid core portion, configured to be driven into a work piece. Pietsch teaches a shape of the solid core portion can vary from square to having an increasing diameter (figs. 3A-3E). Trinick teaches that it is predictable for the solid core portion to have a decreasing diameter from the end to form a recess for the work piece to fill, thereby providing a better interlock. Thus, in order to provide a better interlock, it would be obvious to provide an inwardly extending taper that decreases in diameter from the end surface toward the first end.
Regarding claim 13, Pietsch fails to teach the lateral wall has a chamfered inner wall. However, this would have been obvious in view of Trinick.
Trinick is directed to a rivet having an end configured to be driven through a work piece (figs. 3A-3B, paras. [0001] & [0002]). Trinick teaches the shank to comprise a hollow lateral wall 6 (fig. 1). In order to ensure flaring of the wall 6, the wall comprises a chamfered portion 14 such that a thickness of the lateral wall 6 increases from the second end to the first end (paras. [0073]-[0074]).
In this case, both Pietsch and Trinick are directed to rivets having a hollow lateral wall configured to be driven into a work piece, wherein the hollow lateral wall increases in thickness from the second end to the first end. Pietsch teaches the inside surface of the lateral wall to be rounded. However,  Trinick teaches that the inside surface can be chamfered and that this will predictably allow flaring of the lateral wall during riveting. Thus, to ensure flaring of the lateral wall, it would be obvious to modify Pietsch such that the inside surface of the lateral wall has a chamfered portion instead of being completely rounded.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to claim 1 above, and further in view of USPGPub No. 2021/0299737 (“Jones”).
Regarding claim 15, Pietsch fails to teach the main body and the core part are formed separately, and the main body and the core part are connected through transitional fit, interference fit, threaded connection or gluing. However, this would have been obvious in view of Jones.

In this case, both Pietsch and Jones are directed to a rivet having a solid interior portion and a lateral wall extending circumferentially around the interior portion. While Pietsch teaches the rivet being a one-piece, Jones teaches that it is predictable to provide the outer lateral wall and the solid interior portion as separate pieces that have matching curved/tapering surfaces, along with an adhesive coating, in order to hold them in position with respect to each other during riveting. Thus, it would be obvious to modify Pietsch such that the core part 25 is a separate piece that is inserted into the lateral wall 26 and held in position via matching curved/tapered surfaces and adhesive.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to claim 1 above, and further in view of Jim Camillo, The Simple Appeal of Self-Piercing Riveting, Assembly Magazine, published on December 23, 2010, available at https://www.assemblymag.com/articles/88700-the-simple-appeal-of-self-piercing-riveting (“Camillo”).
Regarding claim 18, Pietsch fails to teach either or both of the main body and the core part is made of aluminum, cold-heading steel, stainless steel or steel alloy. However this would have been obvious in view of Camillo.
Camillo is directed to self-piercing rivets (page 1, wherein all references to Camillo refer to the document submitted herewith). Camillo teaches that it is known for self-piercing rivets to be formed from steel, stainless steel or aluminum (page 2). Therefore, it would be predictable, and thus obvious, for the rivet of Pietsch to function as intended if formed from a steel alloy or stainless steel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”